DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/13/2022 is acknowledged. Claims 11-60 are withdrawn from future consideration.

Information Disclosure Statement
The information disclosure statement filed 6/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The missing documents have been noted on the annotated IDS.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The meaning of the term “hinge line” in claims 1 and 2 is unclear. The accepted meaning of “hinge” is “a movable joint.” The term is indefinite because the specification does not clearly define the term. Further, the specification states the hinge lines may be formed along weld lines, but may 
In an effort to promote compact prosecution, “hinge line” is interpreted as a weld line as shown in Fig. 11 and Paragraph 89.

Claim 3 recites the bubbles comprising a plurality of blisters. These terms appear to have substantially the same meaning and as such, it is unclear how defining “bubbles” as comprising “blisters” would further limit the claims. Additionally, the specification makes no mention of blisters and does not define or distinguish “blisters” from bubbles.

Claim 4 recites the bubbles comprising a plurality of closed cells. These terms appear to have substantially the same meaning. Further, Applicant’s specification appears to use the term closed cells (Paragraph 58) as a direct substitution for the bubbles described in Paragraphs 6-8. As such, it is unclear how defining “bubbles” as comprising “closed cells” would further limit the claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (US 2016/0106892 A1) in view of Kagan et al. (US 2010/0160877 A1), hereinafter Kagan, and Croizat et al. (US 2011/0184362 A1), hereinafter Croizat.

Regarding claim 1, Hartwell teaches an apparatus for managing fluid from a tissue site (Figs. 1A, 1B, and 3C; Abstract) comprising: a first fluid path formed along a length of the apparatus; and a second fluid pathway formed along the length of the apparatus (Figs. 8A and 8B, elements 802 and 803; Paragraphs 117 and 118), wherein the apparatus further comprises a hinge line between the first and second fluid path, and the apparatus is curved about the first 
Hartwell also teaches having a manifold within the fluid pathways (Fig. 8B, elements 812 and 813), but does not explicitly teach the first fluid path comprising a plurality of bubbles or a third fluid pathway.
In the same field of endeavor, Kagan teaches a bubbled manifold for managing fluid from a tissue site (Figs. 5 and 6, elements 575; Abstract and Paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first fluid pathway manifold of Hartwell to comprise the bubbles of Kagan. Doing so would facilitate transfer of reduced pressure or fluids (recognized in Paragraph 63 of Kagan; Paragraph 28 also indicates how the bubbled membrane resists collapse in the same manner as the spacer manifold described in Paragraph 99 of Hartwell).
Hartwell and Kagan still do not explicitly teach having a third fluid pathway.
In the same field of endeavor, Croizat teaches a connecting device for managing fluid from a tissue site (Figs. 1 and 2; Abstract) having three fluid pathways formed along a length of the apparatus (Paragraphs 28 and 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hartwell and Kagan to comprise a third channel as taught by Croizat. Doing so would be obvious to further supply a rinsing medium (Paragraph 31 of Croizat; Paragraph 9 of Hartwell also teaches irrigation).


	Regarding claim 2, the combination of Hartwell, Kagan, and Croizat substantially disclose the invention as claimed.
	As stated in the rejection of claim 1 above, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise a third fluid pathway in the same manner as the first or second fluid pathways originally taught by Hartwell. As such, it would have been obvious to a person of ordinary skill in the art to connect said third fluid pathway with a second hinge line, in the same manner as the first hinge line. The apparatus would similarly be curved about the second hinge line in the same manner as the first (see annotated/modified Fig. 8B below in which the first fluid path would be the central path 803).

    PNG
    media_image1.png
    369
    1059
    media_image1.png
    Greyscale


	Regarding claims 3 and 4, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. Kagan further teaches the use of blisters and closed cells (as bubbles, blisters, and closed cells appear to be analogous structures; Kagan also teaches the protrusions/bubbles may be a number of different shapes; Paragraph 62).
As stated above, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifolds of Hartwell to comprise the bubbles (as blisters or closed cells) as taught by Kagan. Doing so would facilitate transfer of reduced pressure or fluids (recognized in Paragraph 63; Paragraph 28 also indicates how the bubbled membrane resists collapse in the same manner as the spacer manifold described in Paragraph 99 of Hartwell).

	Regarding claim 5, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. Hartwell further teaches a barrier formed along the length for the apparatus between the first fluid pathway and the second fluid pathway (Paragraphs 113 and 117 indicate welded bonds between the pathways, which would form a barrier).

	Regarding claim 6, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. Hartwell further teaches a barrier formed along the length for the apparatus between the first fluid pathway and the second fluid pathway (Paragraphs 113 and 117 indicate welded bonds between the pathways, which would form a barrier).
	As stated in the rejection of claim 1 above, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise a third fluid pathway in the same manner as the first or second fluid pathways originally taught by Hartwell. As such, it would have been obvious to a person of ordinary skill in the art to comprise a second barrier, in the same manner as the first barrier (see annotated/modified Fig. 8B above; the third fluid path would be attached with a weld in the same manner as the first and second fluid paths).

	Regarding claim 7, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. Hartwell further teaches the first fluid path is formed in a sealed space between a first layer and a second layer of the apparatus (Paragraph 117 describes top and bottom layers 814 and 815; Also see Fig. 3E, elements 332 and 334).

	Regarding claim 8, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. They do not explicitly teach a second plurality of bubbles within the second fluid pathway and the third fluid pathway.
	As stated in the rejection of claim 1 above, it would have been obvious to a person of ordinary skill in the art before the effective filling date to comprise a third fluid pathway in the 
Further, as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all of the spacer manifolds of Hartwell to comprise the bubbles of Kagan. Doing so would facilitate transfer of reduced pressure or fluids (recognized in Paragraph 63; Paragraph 28 also indicates how the bubbled membrane resists collapse in the same manner as the spacer manifold described in Paragraph 99 of Hartwell).
Additionally, doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, comprising bubbles within the second or third fluid pathways would serve to facilitate transfer of pressure or fluids in the same manner as the first, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

	Regarding claim 9, the combination of Hartwell, Kagan, and Coizat substantially disclose the invention as claimed. Hartwell further teaches comprising a first port at a first end of the apparatus, wherein the first port is in fluid communication with the first fluid pathway and configured to be in fluid communication with the tissue site (Fig. 8A, element 810, and Figs. 8C and 8D, elements 804 and 805; Paragraphs 116 and 119; also see Fig. 3C, element 354).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Croizat et al. (US 2018/0361038 A1) teaches a multi-channel fluid conduit with much of the structure of Applicant’s invention (Fig. 3A).
Jardret et al. (US 2019/0321232 A1) teaches a multi-channel fluid with much of the structure of Applicant’s invention (Fig. 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781